DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MURRAY et al. (US 2021/0321277 A1; hereafter MURRAY).

With respect to claim 1, MURAY discloses a method of wireless communication, comprising:
receiving, at a user equipment (UE) (102a in FIG. 9B; 102a in FIG. 9C; 102c in FIG. 9D), radio link monitoring (RLM) configuration information including a set of default RLM resources associated with a connected state of the UE (102a in FIG. 9B; 102a in FIG. 9C; 102c in FIG. 9D) and a set of additional RLM resources associated with one or more pre-defined criteria (221, 222, 223 in FIG. 7; 902, 903 in FIG. 8; paragraphs [0050], [0051], [0052], [0053] [0054], [0054], [0056], Table 3 and Table 4);
monitoring, by the UE (102a in FIG. 9B; 102a in FIG. 9C; 102c in FIG. 9D), the set of default RLM resources for a default RLM reference signal (RLM-RS) from a serving base station (140a in FIG. 9B; 160a in FIG. 9C; 180a in FIG. 9D) during the connected state (221, 222, 223 in FIG. 7; 902, 903 in FIG. 8; paragraphs [0050], [0051], [0052], [0053] [0054], [0054], [0056], Table 3 and Table 4),
observing, by the UE (102a in FIG. 9B; 102a in FIG. 9C; 102c in FIG. 9D), a pre-defined criteria of the one or more pre-defined criteria (221, 222, 223 in FIG. 7; 902, 903 in FIG. 8; paragraphs [0050], [0051], [0052], [0053] [0054], [0054], [0056], Table 3 and Table 4); and
monitoring, by the UE (102a in FIG. 9B; 102a in FIG. 9C; 102c in FIG. 9D) in response to the pre-defined criteria, the set of additional RLM resources for an additional RLM-RS (221, 222, 223 in FIG. 7; 902, 903 in FIG. 8; paragraphs [0050], [0051], [0052], [0053] [0054], [0054], [0056], Table 3 and Table 4).

With respect to claim 2, MURAY further discloses wherein the RLM configuration includes a first downlink bandwidth part (BWP) identifier (ID) identifying allocation of the set of default RLM resources to an active bandwidth part (BWP) of a channel bandwidth, and a second downlink BWP ID identifying allocation of the set of additional RLM resources to a non- active BWP of the channel bandwidth (FIG. 3; paragraphs [0035], [0036]; FIG. 4; paragraphs [0047], [0048]).


With respect to claim 3, MURAY further discloses wherein the monitoring the set of additional RLM resources includes:
tuning to the non-active BWP during a measurement gap from the active BWP; and measuring one or more signals within the set of additional RLM-RS resources for detection of the additional RLM-RS (FIG. 3; paragraphs [0035], [0036]; FIG. 4; paragraphs [0047], [0048]).


With respect to claim 4, MURAY further discloses including one of:
autonomously selecting, by the UE (102a in FIG. 9B; 102a in FIG. 9C; 102c in FIG. 9D), the measurement gap (FIG. 3; paragraphs [0035], [0036]; FIG. 4; paragraphs [0047], [0048]); or
receiving, by the UE (102a in FIG. 9B; 102a in FIG. 9C; 102c in FIG. 9D), identification of the measurement gap from the serving base station (140a in FIG. 9B; 160a in FIG. 9C; 180a in FIG. 9D), wherein the measurement gap is designated for RLM measurements (FIG. 3; paragraphs [0035], [0036]; FIG. 4; paragraphs [0047], [0048]).

With respect to claim 5, MURAY further discloses  wherein the additional RLM-RS includes a set of synchronization signal blocks (SSBs) (FIG. 3; paragraphs [0035], [0036]; FIG. 4; paragraphs [0047], [0048]).


With respect to claim 6, MURAY further discloses including one or more of:
receiving, by the UE (102a in FIG. 9B; 102a in FIG. 9C; 102c in FIG. 9D), discovery reference signal (DRS) measurement timing configuration (DMTC) configuration including at least a time-frequency resource of the set of SSBs and one or more transmission parameters of the SSBs (FIG. 3; paragraphs [0035], [0036]; FIG. 4; paragraphs [0047], [0048]);
receiving, by the UE (102a in FIG. 9B; 102a in FIG. 9C; 102c in FIG. 9D), a physical cell ID (PCI) associated with the additional RLM- RS (FIG. 3; paragraphs [0035], [0036]; FIG. 4; paragraphs [0047], [0048]); and
receiving, by the UE (102a in FIG. 9B; 102a in FIG. 9C; 102c in FIG. 9D), a power offset for each SSB of the set of SSBs, wherein the power offset is relative to a cell-defining SSB (FIG. 3; paragraphs [0035], [0036]; FIG. 4; paragraphs [0047], [0048]) of the serving base station (140a in FIG. 9B; 160a in FIG. 9C; 180a in FIG. 9D).


With respect to claim 7, MURAY further discloses wherein the set of SSBs for the additional RLM-RS and a set of default SSBs for the default RLM-RS are indexed according to one of:
a same set of SSB indices (FIG. 3; paragraphs [0035], [0036]; FIG. 4; paragraphs [0047], [0048]), or
a set of default SSB indices and a set of additional SSB indices independent of the set of default SSB indices (FIG. 3; paragraphs [0035], [0036]; FIG. 4; paragraphs [0047], [0048]).


With respect to claim 8, MURAY further discloses wherein a quasi-co-location relation between the set of default SSB indices and the set of additional SSB indices is one of:
identified in a configuration message received by the UE (102a in FIG. 9B; 102a in FIG. 9C; 102c in FIG. 9D) from the serving base station, or
deemed by the UE (102a in FIG. 9B; 102a in FIG. 9C; 102c in FIG. 9D) as quasi-co-located for a same SSB index value between the set of default SSB indices and the set of additional SSB indices when not identified in the configuration message (FIG. 3; paragraphs [0035], [0036]; FIG. 4; paragraphs [0047], [0048]).


With respect to claim 9, MURAY further discloses wherein the set of additional RLM-RS resources includes a set of channel state information reference signals (CSI-RS) resources, wherein the set of CSI-RS resources include one of: static CSI-RS resources, semi-static CSI-RS 221, 222, 223 in FIG. 7; 902, 903 in FIG. 8; paragraphs [0050], [0051], [0052], [0053] [0054], [0054], [0056], Table 3 and Table 4).



With respect to claim 10, MURAY further discloses including:
receiving, by the UE (102a in FIG. 9B; 102a in FIG. 9C; 102c in FIG. 9D), a control activation signal from the serving base station triggering one of: the semi-static CSI-RS resources, or the dynamic CSI-RS resources, wherein the monitoring the set of additional RLM resources is in response to the control activation signal (221, 222, 223 in FIG. 7; 902, 903 in FIG. 8; paragraphs [0050], [0051], [0052], [0053] [0054], [0054], [0056], Table 3 and Table 4).



With respect to claim 11, MURAY further discloses wherein the observing the pre-defined criteria includes one of:
identifying, by the UE (102a in FIG. 9B; 102a in FIG. 9C; 102c in FIG. 9D), activation of a radio link failure (RLF) timer at the UE (102a in FIG. 9B; 102a in FIG. 9C; 102c in FIG. 9D);
determining, by the UE (102a in FIG. 9B; 102a in FIG. 9C; 102c in FIG. 9D), a number of absence of RLM-RS indications received by the UE (102a in FIG. 9B; 102a in FIG. 9C; 102c in FIG. 9D) within a predetermined period of time exceeds a failure threshold (221, 222, 223 in FIG. 7; 902, 903 in FIG. 8; paragraphs [0050], [0051], [0052], [0053] [0054], [0054], [0056], Table 3 and Table 4); or
determining, by the UE (102a in FIG. 9B; 102a in FIG. 9C; 102c in FIG. 9D), a number of consecutive out of synchronization (OOS) indications received by the UE (102a in FIG. 9B; 102a in FIG. 9C; 102c in FIG. 9D) exceed the failure threshold (221, 222, 223 in FIG. 7; 902, 903 in FIG. 8; paragraphs [0050], [0051], [0052], [0053] [0054], [0054], [0056], Table 3 and Table 4).


With respect to claim 12, MURAY further discloses including:
monitoring, by the UE (102a in FIG. 9B; 102a in FIG. 9C; 102c in FIG. 9D), for one or more pre-defined recovery criteria after initiating the monitoring the additional RLM resources; and
ceasing, by the UE (102a in FIG. 9B; 102a in FIG. 9C; 102c in FIG. 9D), the monitoring the additional RLM resources in response to detection of the one or more pre-defined recovery criteria (221, 222, 223 in FIG. 7; 902, 903 in FIG. 8; paragraphs [0050], [0051], [0052], [0053] [0054], [0054], [0056], Table 3 and Table 4).


With respect to claim 13, MURAY further discloses wherein the detection of the one or more pre-defined recovery criteria includes one of:
identifying, by the UE (102a in FIG. 9B; 102a in FIG. 9C; 102c in FIG. 9D), deactivation of a radio link failure (RLF) timer at the UE (102a in FIG. 9B; 102a in FIG. 9C; 102c in FIG. 9D);
102a in FIG. 9B; 102a in FIG. 9C; 102c in FIG. 9D), a number of successful transmission reception indications received by the UE (102a in FIG. 9B; 102a in FIG. 9C; 102c in FIG. 9D) within a predetermined period of time exceeds a success threshold (221, 222, 223 in FIG. 7; 902, 903 in FIG. 8; paragraphs [0050], [0051], [0052], [0053] [0054], [0054], [0056], Table 3 and Table 4); or
determining, by the UE (102a in FIG. 9B; 102a in FIG. 9C; 102c in FIG. 9D), a number of consecutive in synchronization (IS) indications received by the UE (102a in FIG. 9B; 102a in FIG. 9C; 102c in FIG. 9D) exceeds the success threshold (221, 222, 223 in FIG. 7; 902, 903 in FIG. 8; paragraphs [0050], [0051], [0052], [0053] [0054], [0054], [0056], Table 3 and Table 4).


With respect to claim 14, MURAY further discloses wherein the observing the pre-defined criteria includes:
detecting, by the UE (102a in FIG. 9B; 102a in FIG. 9C; 102c in FIG. 9D), a link issue criteria associated with a link quality (221, 222, 223 in FIG. 7; 902, 903 in FIG. 8; paragraphs [0050], [0051], [0052], [0053] [0054], [0054], [0056], Table 3 and Table 4) between the UE (102a in FIG. 9B; 102a in FIG. 9C; 102c in FIG. 9D) and the serving base station (140a in FIG. 9B; 160a in FIG. 9C; 180a in FIG. 9D); and
receiving, by the UE (102a in FIG. 9B; 102a in FIG. 9C; 102c in FIG. 9D), a network indication in response to the link issue criteria (221, 222, 223 in FIG. 7; 902, 903 in FIG. 8; paragraphs [0050], [0051], [0052], [0053] [0054], [0054], [0056], Table 3 and Table 4), wherein 102a in FIG. 9B; 102a in FIG. 9C; 102c in FIG. 9D).


With respect to claim 15, MURAY further discloses  wherein the network indication is received from one of:
the serving base station (140a in FIG. 9B; 160a in FIG. 9C; 180a in FIG. 9D); or
a neighboring base station (140a in FIG. 9B; 160a in FIG. 9C; 180a in FIG. 9D) from a cell different (221, 222, 223 in FIG. 7; 902, 903 in FIG. 8; paragraphs [0050], [0051], [0052], [0053] [0054], [0054], [0056], Table 3 and Table 4) that the serving base station (140a in FIG. 9B; 160a in FIG. 9C; 180a in FIG. 9D). 


With respect to claim 16, MURAY further discloses wherein the detecting the link issue criteria include one or more of:
identifying, by the UE (102a in FIG. 9B; 102a in FIG. 9C; 102c in FIG. 9D), activation of a radio link failure (RLF) timer at the UE (102a in FIG. 9B; 102a in FIG. 9C; 102c in FIG. 9D);
determining, by the UE (102a in FIG. 9B; 102a in FIG. 9C; 102c in FIG. 9D), a number of absence of RLM-RS indications received by the UE (102a in FIG. 9B; 102a in FIG. 9C; 102c in FIG. 9D) within a predetermined period of time exceeds a failure threshold (221, 222, 223 in FIG. 7; 902, 903 in FIG. 8; paragraphs [0050], [0051], [0052], [0053] [0054], [0054], [0056], Table 3 and Table 4); or
102a in FIG. 9B; 102a in FIG. 9C; 102c in FIG. 9D), a number of consecutive out of synchronization (OOS) indications received by the UE (102a in FIG. 9B; 102a in FIG. 9C; 102c in FIG. 9D) exceed the failure threshold (221, 222, 223 in FIG. 7; 902, 903 in FIG. 8; paragraphs [0050], [0051], [0052], [0053] [0054], [0054], [0056], Table 3 and Table 4).


With respect to claim 17, MURAY further discloses  wherein the network indication includes one or more of:
identification of activated and deactivated RLM-RS resources (FIG. 3; paragraphs [0035], [0036]; FIG. 4; paragraphs [0047], [0048]) within the set of additional RLM-RS resources (221, 222, 223 in FIG. 7; 902, 903 in FIG. 8; paragraphs [0050], [0051], [0052], [0053] [0054], [0054], [0056], Table 3 and Table 4);
identification of one or more RLM-RS resources within the set of additional RLM-RS resources (FIG. 3; paragraphs [0035], [0036]; FIG. 4; paragraphs [0047], [0048]) to be monitored by the UE (102a in FIG. 9B; 102a in FIG. 9C; 102c in FIG. 9D); and
a time duration for the activated RLM-RS resources (221, 222, 223 in FIG. 7; 902, 903 in FIG. 8; paragraphs [0050], [0051], [0052], [0053] [0054], [0054], [0056], Table 3 and Table 4).


With respect to claim 18, MURAY discloses a method of wireless communication, comprising:
140a in FIG. 9B; 160a in FIG. 9C; 180a in FIG. 9D), radio link monitoring (RLM) configuration information (221, 222, 223 in FIG. 7; 902, 903 in FIG. 8; paragraphs [0050], [0051], [0052], [0053] [0054], [0054], [0056], Table 3 and Table 4) to one or more served UEs (102a in FIG. 9B; 102a in FIG. 9C; 102c in FIG. 9D), wherein the RLM configuration information includes a set of default RLM resources associated with a connected state of the one or more served UEs (102a in FIG. 9B; 102a in FIG. 9C; 102c in FIG. 9D) and a set of additional RLM resources associated with one or more pre-defined criteria (221, 222, 223 in FIG. 7; 902, 903 in FIG. 8; paragraphs [0050], [0051], [0052], [0053] [0054], [0054], [0056], Table 3 and Table 4);
monitoring, by the base station (140a in FIG. 9B; 160a in FIG. 9C; 180a in FIG. 9D), for the one or more pre-defined criteria over a first predetermined time (221, 222, 223 in FIG. 7; 902, 903 in FIG. 8; paragraphs [0050], [0051], [0052], [0053] [0054], [0054], [0056], Table 3 and Table 4);
scheduling, by the base station (140a in FIG. 9B; 160a in FIG. 9C; 180a in FIG. 9D), transmission of additional RLM reference signals (RLM-RS) using the set of additional RLM resources in response to detection of a pre- defined criteria of the one or more pre-defined criteria within the first predetermined time (221, 222, 223 in FIG. 7; 902, 903 in FIG. 8; paragraphs [0050], [0051], [0052], [0053] [0054], [0054], [0056], Table 3 and Table 4);
monitoring, by the base station (140a in FIG. 9B; 160a in FIG. 9C; 180a in FIG. 9D) after the scheduling, for one or more pre-defined recovery criteria over a second predetermined time (221, 222, 223 in FIG. 7; 902, 903 in FIG. 8; paragraphs [0050], [0051], [0052], [0053] [0054], [0054], [0056], Table 3 and Table 4); and
140a in FIG. 9B; 160a in FIG. 9C; 180a in FIG. 9D), the scheduling in response to detection of one or more pre-defined recovery criteria within the second predetermined time (221, 222, 223 in FIG. 7; 902, 903 in FIG. 8; paragraphs [0050], [0051], [0052], [0053] [0054], [0054], [0056], Table 3 and Table 4).


With respect to claim 19, MURAY further discloses wherein the one or more pre-defined criteria include detected failure of listen before talk (LBT) procedures performed for each default RLM-RS attempted for transmission using the set of default RLM resources, and the one or more pre-defined recovery criteria include successful transmission of the each default RLM-RS and the additional RLM-RS (FIG. 3; paragraphs [0035], [0036]; FIG. 4; paragraphs [0047], [0048]).


With respect to claim 20, MURAY further discloses wherein the detection of the pre-defined criteria includes:
determining a number of failures of the LBT procedures within the first predetermined time exceeds a failure threshold (221, 222, 223 in FIG. 7; 902, 903 in FIG. 8; paragraphs [0050], [0051], [0052], [0053] [0054], [0054], [0056], Table 3 and Table 4), and
wherein the detection of the one or more pre-defined recovery criteria includes (221, 222, 223 in FIG. 7; 902, 903 in FIG. 8; paragraphs [0050], [0051], [0052], [0053] [0054], [0054], [0056], Table 3 and Table 4):
FIG. 3; paragraphs [0035], [0036]; FIG. 4; paragraphs [0047], [0048]) within the second predetermined time exceeds a success threshold (221, 222, 223 in FIG. 7; 902, 903 in FIG. 8; paragraphs [0050], [0051], [0052], [0053] [0054], [0054], [0056], Table 3 and Table 4).


With respect to claim 21, MURAY further discloses wherein the one or more pre-defined criteria include detected failure of channel acquisition during a discovery reference signal (DRS) measurement timing configuration (DMTC), and the one or more pre-defined recovery criteria include successful channel acquisition for DRS transmission within the DMTC (FIG. 3; paragraphs [0035], [0036]; FIG. 4; paragraphs [0047], [0048]).


With respect to claim 22, MURAY further discloses wherein the detection of the pre-defined criteria includes:
determining a number of failures of the channel acquisition during the DMTC within the first predetermined time exceeds a failure threshold (221, 222, 223 in FIG. 7; 902, 903 in FIG. 8; paragraphs [0050], [0051], [0052], [0053] [0054], [0054], [0056], Table 3 and Table 4), and
wherein the detection of the one or more pre-defined recovery criteria includes:
determining a number of successful channel acquisitions for DRS transmission within the DMTC within the second predetermined time exceeds a success threshold (221, 222, 223 in FIG. 7; 902, 903 in FIG. 8; paragraphs [0050], [0051], [0052], [0053] [0054], [0054], [0056], Table 3 and Table 4).


With respect to claim 23, MURAY discloses a method of wireless communication, comprising:
receiving, at a user equipment (UE) (102a in FIG. 9B; 102a in FIG. 9C; 102c in FIG. 9D), radio link monitoring (RLM) configuration information (221, 222, 223 in FIG. 7; 902, 903 in FIG. 8; paragraphs [0050], [0051], [0052], [0053] [0054], [0054], [0056], Table 3 and Table 4) including a set of default RLM resources associated with a connected state of the UE (102a in FIG. 9B; 102a in FIG. 9C; 102c in FIG. 9D);
monitoring, by the UE (102a in FIG. 9B; 102a in FIG. 9C; 102c in FIG. 9D), the set of default RLM resources for a default RLM reference signal (RLM-RS) from a serving base station (140a in FIG. 9B; 160a in FIG. 9C; 180a in FIG. 9D) during the connected state (221, 222, 223 in FIG. 7; 902, 903 in FIG. 8; paragraphs [0050], [0051], [0052], [0053] [0054], [0054], [0056], Table 3 and Table 4); 
transmitting, by the UE (102a in FIG. 9B; 102a in FIG. 9C; 102c in FIG. 9D), a failure report to the serving base station (140a in FIG. 9B; 160a in FIG. 9C; 180a in FIG. 9D) in response to detection of one or more pre-defined failure criteria associated with a failure of the UE to receive the default RLM-RS (221, 222, 223 in FIG. 7; 902, 903 in FIG. 8; paragraphs [0050], [0051], [0052], [0053] [0054], [0054], [0056], Table 3 and Table 4);
102a in FIG. 9B; 102a in FIG. 9C; 102c in FIG. 9D), for one or more pre-defined recovery criteria associated with acceptable link quality between the UE (102a in FIG. 9B; 102a in FIG. 9C; 102c in FIG. 9D) and the serving base station (140a in FIG. 9B; 160a in FIG. 9C; 180a in FIG. 9D); and
transmitting, by the UE (102a in FIG. 9B; 102a in FIG. 9C; 102c in FIG. 9D), a recovery report to the serving base station (140a in FIG. 9B; 160a in FIG. 9C; 180a in FIG. 9D) in response to detection of the one or more pre-defined recovery criteria (221, 222, 223 in FIG. 7; 902, 903 in FIG. 8; paragraphs [0050], [0051], [0052], [0053] [0054], [0054], [0056], Table 3 and Table 4).

With respect to claim 24, MURAY further discloses wherein the detection of the one or more pre-defined failure criteria include one or more of:
identifying a triggered radio link failure (RLF) timer at the UE (102a in FIG. 9B; 102a in FIG. 9C; 102c in FIG. 9D);
determining a number of absence of RLM-RS indications received by the UE (102a in FIG. 9B; 102a in FIG. 9C; 102c in FIG. 9D) within a predetermined period of time exceeds a failure threshold (221, 222, 223 in FIG. 7; 902, 903 in FIG. 8; paragraphs [0050], [0051], [0052], [0053] [0054], [0054], [0056], Table 3 and Table 4); and
determining a number of consecutive out of synchronization (OOS) indications received by the UE (102a in FIG. 9B; 102a in FIG. 9C; 102c in FIG. 9D) within the predetermined period of time exceeds the failure threshold (221, 222, 223 in FIG. 7; 902, 903 in FIG. 8; paragraphs [0050], [0051], [0052], [0053] [0054], [0054], [0056], Table 3 and Table 4)

With respect to claim 25, MURAY further discloses wherein the detection of the one or more pre-defined recovery criteria include one or more of:
identifying stoppage of a running radio link failure (RLF) timer at the UE (102a in FIG. 9B; 102a in FIG. 9C; 102c in FIG. 9D);
determining a number successful transmission indications received by the UE (102a in FIG. 9B; 102a in FIG. 9C; 102c in FIG. 9D) within a predetermined period of time exceeds a success threshold (221, 222, 223 in FIG. 7; 902, 903 in FIG. 8; paragraphs [0050], [0051], [0052], [0053] [0054], [0054], [0056], Table 3 and Table 4); and
determining a number of consecutive in-synchronization (IS) indications received by the UE (102a in FIG. 9B; 102a in FIG. 9C; 102c in FIG. 9D) exceeds the success threshold (221, 222, 223 in FIG. 7; 902, 903 in FIG. 8; paragraphs [0050], [0051], [0052], [0053] [0054], [0054], [0056], Table 3 and Table 4).

With respect to claim 26, MURAY further discloses wherein the RLM configuration information further includes identification of a set of additional RLM resources associated with the one or more pre-defined failure criteria (221, 222, 223 in FIG. 7; 902, 903 in FIG. 8; paragraphs [0050], [0051], [0052], [0053] [0054], [0054], [0056], Table 3 and Table 4).

With respect to claim 27, MURAY further discloses including:
monitoring, by the UE, the set of additional RLM resources for an additional RLM-RS (FIG. 3; paragraphs [0035], [0036]; FIG. 4; paragraphs [0047], [0048]) in response to 221, 222, 223 in FIG. 7; 902, 903 in FIG. 8; paragraphs [0050], [0051], [0052], [0053] [0054], [0054], [0056], Table 3 and Table 4); and
ceasing, by the UE, the monitoring of the set of additional RLM resources in response to transmission of the recovery report (221, 222, 223 in FIG. 7; 902, 903 in FIG. 8; paragraphs [0050], [0051], [0052], [0053] [0054], [0054], [0056], Table 3 and Table 4).


With respect to claim 28, MURAY discloses a method of wireless communication, comprising:
transmitting, by a base station (140a in FIG. 9B; 160a in FIG. 9C; 180a in FIG. 9D), radio link monitoring (RLM) configuration information (221, 222, 223 in FIG. 7; 902, 903 in FIG. 8; paragraphs [0050], [0051], [0052], [0053] [0054], [0054], [0056], Table 3 and Table 4) to one or more served user equipments (UEs) (102a in FIG. 9B; 102a in FIG. 9C; 102c in FIG. 9D), wherein the RLM configuration information includes a set of default RLM resources associated with a connected state of the one or more served UEs (102a in FIG. 9B; 102a in FIG. 9C; 102c in FIG. 9D);
receiving, by the base station (140a in FIG. 9B; 160a in FIG. 9C; 180a in FIG. 9D), a failure report from the one or more served UEs (102a in FIG. 9B; 102a in FIG. 9C; 102c in FIG. 9D), wherein the failure report is associated with a failure of the one or more served UEs (102a in FIG. 9B; 102a in FIG. 9C; 102c in FIG. 9D) to receive a default RLM reference signal (RLM-RS) transmitted by the base station (140a in FIG. 9B; 160a in FIG. 9C; 180a in FIG. 9D); and
140a in FIG. 9B; 160a in FIG. 9C; 180a in FIG. 9D), a recovery report from the one or more served UEs (102a in FIG. 9B; 102a in FIG. 9C; 102c in FIG. 9D), wherein the recovery report (221, 222, 223 in FIG. 7; 902, 903 in FIG. 8; paragraphs [0050], [0051], [0052], [0053] [0054], [0054], [0056], Table 3 and Table 4) is associated with an acceptable link quality between the one or more served UEs (102a in FIG. 9B; 102a in FIG. 9C; 102c in FIG. 9D) and the serving base station (140a in FIG. 9B; 160a in FIG. 9C; 180a in FIG. 9D).

With respect to claim 29, MURAY further discloses including:
transmitting, by the base station (140a in FIG. 9B; 160a in FIG. 9C; 180a in FIG. 9D), an additional RLM-RS in response to the failure report (221, 222, 223 in FIG. 7; 902, 903 in FIG. 8; paragraphs [0050], [0051], [0052], [0053] [0054], [0054], [0056], Table 3 and Table 4), wherein the additional RLM-RS are transmitted within a set of additional RLM resources (FIG. 3; paragraphs [0035], [0036]; FIG. 4; paragraphs [0047], [0048]) included within the RLM configuration information transmitted to the one or more served UEs (102a in FIG. 9B; 102a in FIG. 9C; 102c in FIG. 9D); and .
ceasing transmission, by the base station (140a in FIG. 9B; 160a in FIG. 9C; 180a in FIG. 9D), of the additional RLM-RS in response to the recovery report (221, 222, 223 in FIG. 7; 902, 903 in FIG. 8; paragraphs [0050], [0051], [0052], [0053] [0054], [0054], [0056], Table 3 and Table 4).

With respect to claim 30, MURAY further discloses including:
140a in FIG. 9B; 160a in FIG. 9C; 180a in FIG. 9D), connection parameters with the one or more served UEs (102a in FIG. 9B; 102a in FIG. 9C; 102c in FIG. 9D) based on one or both of the failure report and the recovery report (221, 222, 223 in FIG. 7; 902, 903 in FIG. 8; paragraphs [0050], [0051], [0052], [0053] [0054], [0054], [0056], Table 3 and Table 4).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        November 17, 2021